

 S2661 ENR: National Suicide Hotline Designation Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2661IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Communications Act of 1934 to designate 9–8–8 as the universal telephone number for the purpose of the national suicide prevention and mental health crisis hotline system operating through the National Suicide Prevention Lifeline and through the Veterans Crisis Line, and for other purposes.1.Short titleThis Act may be cited as the National Suicide Hotline Designation Act of 2020.2.FindingsCongress finds the following:(1)According to the American Foundation for Suicide Prevention, on average, there are 129 suicides per day in the United States.(2)To prevent future suicides, it is critical to transition the cumbersome, existing 10-digit National Suicide Hotline to a universal, easy-to-remember, 3-digit phone number and connect people in crisis with life-saving resources.(3)It is essential that people in the United States have access to a 3-digit national suicide hotline across all geographic locations.(4)The designated suicide hotline number will need to be both familiar and recognizable to all people in the United States.3.Universal telephone number for national suicide prevention and mental health crisis hotline system(a)In generalSection 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)) is amended by adding at the end the following:(4)Universal telephone number for national suicide prevention and mental health crisis hotline system9–8–8 is designated as the universal telephone number within the United States for the purpose of the national suicide prevention and mental health crisis hotline system operating through the National Suicide Prevention Lifeline maintained by the Assistant Secretary for Mental Health and Substance Use under section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) and through the Veterans Crisis Line maintained by the Secretary of Veterans Affairs under section 1720F(h) of title 38, United States Code..(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of enactment of this Act.(c)Required reportNot later than 180 days after the date of enactment of this Act, the Assistant Secretary for Mental Health and Substance Use and the Secretary of Veterans Affairs shall jointly submit a report that details the resources necessary to make the use of 9–8–8, as designated under paragraph (4) of section 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)), as added by subsection (a) of this section, operational and effective across the United States to—(1)the Committee on Commerce, Science, and Transportation of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Energy and Commerce of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.4.State authority over fees(a)Authority(1)In generalNothing in this Act, any amendment made by this Act, the Communications Act of 1934 (47 U.S.C. 151 et seq.), or any Commission regulation or order may prevent the imposition and collection of a fee or charge applicable to a commercial mobile service or an IP-enabled voice service specifically designated by a State, a political subdivision of a State, an Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for 9–8–8 related services, if the fee or charge is held in a sequestered account to be obligated or expended only in support of 9–8–8 services, or enhancements of such services, as specified in the provision of State or local law adopting the fee or charge.(2)Use of 9–8–8 fundsA fee or charge collected under this subsection shall only be imposed, collected, and used to pay expenses that a State, a political subdivision of a State, an Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) is expected to incur that are reasonably attributed to— (A)ensuring the efficient and effective routing of calls made to the 9–8–8 national suicide prevention and mental health crisis hotline to an appropriate crisis center; and(B)personnel and the provision of acute mental health, crisis outreach and stabilization services by directly responding to the 9–8–8 national suicide prevention and mental health crisis hotline. (b)Fee accountability reportTo ensure efficiency, transparency, and accountability in the collection and expenditure of a fee or charge for the support or implementation of 9–8–8 services, not later than 2 years after the date of the enactment of this Act, and annually thereafter, the Commission shall submit to the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report that—(1)details the status in each State, political subdivision of a State, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) of the collection and distribution of such fees or charges; and(2)includes findings on the amount of revenues obligated or expended by each State, political subdivision of a State, Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) for any purpose other than the purpose for which any such fees or charges are specified.(c)DefinitionsIn this section:(1)Commercial mobile serviceThe term commercial mobile service has the meaning given that term under section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).(2)CommissionThe term Commission means the Federal Communications Commission.(3)IP-enabled voice serviceThe term IP-enabled voice service shall include—(A)an interconnected VoIP service, as defined in section 9.3 of the title 47 of the Code of Federal Regulations, or any successor thereto; and(B)a one-way interconnected VoIP service.(4)StateThe term State has the meaning given that term in section 7 of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b).5.Location identification report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Federal Communications Commission shall submit to the appropriate committees a report that examines the feasibility and cost of including an automatic dispatchable location that would be conveyed with a 9–8–8 call, regardless of the technological platform used and including with calls from multi-line telephone systems (as defined in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471)).(b)DefinitionsIn this section:(1)Appropriate committeesThe term appropriate committees means the following:(A)The Committee on Commerce, Science, and Transportation of the Senate.(B)The Committee on Health, Education, Labor, and Pensions of the Senate.(C)The Committee on Energy and Commerce of the House of Representatives.(2)Dispatchable locationThe term dispatchable location means the street address of the calling party and additional information such as room number, floor number, or similar information necessary to adequately identify the location of the calling party.6.Report on certain training programs(a)Sense of CongressIt is the sense of Congress that—(1)youth who are lesbian, gay, bisexual, transgender, or queer (referred to in this section as LGBTQ) are more than 4 times more likely to contemplate suicide than their peers, with 1 in 5 LGBTQ youth and more than 1 in 3 transgender youth reporting attempting suicide; (2)American Indian and Alaska Natives have the highest rate of suicide of any racial or ethnic group in the United States with a suicide rate over 3.5 times higher than the racial or ethnic group with the lowest rate, with the suicide rate increasing, since 1999, by 139 percent for American Indian women and 71 percent for men; (3)between 2001 and 2015, the suicide death rate in rural counties in the United States was 17.32 per 100,000 individuals, which is significantly greater than the national average, and the data shows that between that same time period, suicide rates increased for all age groups across all counties in the United States, with the highest rates and the greatest increases being in more rural counties; and (4)the Substance Abuse and Mental Health Services Administration must be equipped to provide specialized resources to these and other high-risk populations.(b)ReportNot later than 180 days after the date of enactment of this Act, the Assistant Secretary for Mental Health and Substance Use shall submit to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report that—(1)details a strategy, to be developed in consultation with the Centers for Disease Control and Prevention, the National Institute of Mental Health, and organizations capable of providing nationwide suicide prevention and crisis services for LGBTQ youth, minorities, rural individuals, or other high-risk populations, for the Substance Abuse and Mental Health Services Administration to offer, support, or provide technical assistance to training programs for National Suicide Prevention Lifeline counselors to increase competency in serving high-risk populations; and(2)includes recommendations regarding—(A)the facilitation of access to services that are provided to specially trained staff and partner organizations for LGBTQ youth, minorities, rural individuals, and other high-risk populations; and(B)a strategy for optimally implementing an Integrated Voice Response, or other equally effective mechanism, to allow National Suicide Prevention Lifeline callers who are LGBTQ youth, minorities, rural individuals, or members of other high-risk populations to access specialized services. Speaker of the House of RepresentativesVice President of the United States and President of the Senate